RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2735-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

J.S.,

        Defendant-Appellant,

and

F.S.,

     Defendant.
_________________________________

In the Matter of J.S.,

     a Minor.
__________________________________

              Submitted October 17, 2017 – Decided October 26, 2017

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FN-09-0188-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Ryan T. Clark, Designated
              Counsel, on the briefs).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Arriel
            Rubinstein, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Cory H. Cassar,
            Designated Counsel, on the brief).

PER CURIAM

       J.S. (the mother) appeals from an April 2, 2015 order finding

that she abused and neglected her child, J.S. (the child),1 who

was born in March 2013, by inadequately supervising him and failing

to properly care for him while he was hospitalized.       The mother

argues that although she may have failed to supervise the child,

her failure amounted to simple negligence.   She contends therefore

that the Division of Child Protection and Permanency (Division)

produced insufficient evidence at the fact-finding hearing.         We

disagree and affirm.

       In August 2014, the Division learned from a referral that the

child suffered a skull fracture and subdural hematoma from falling

down a set of concrete stairs at an outdoor barbeque.    He remained

in the hospital for more than a month due to surgery and a related

infection.     The Division investigated the circumstances of the

fall     and    obtained   additional   information     during    the


1
       The mother and child share the same initials.

                                  2                          A-2735-15T3
hospitalization as to the mother's interaction with the child.

The Division then substantiated the abuse and neglect allegations,

and   conducted   an   emergency   Dodd2    removal   after    the   hospital

discharged the child.

      The judge held a fact-finding hearing over three days.                The

Division produced testimony from three witnesses: caseworkers,

Madeline Liriano and Zoe Casanova; and             Dr. Madesa Espana, a

pediatrician and the chief of child protection and safety center

at St. Joseph's hospital.     The mother did not testify.            The judge

found the Division's witnesses to be credible, rendered a thorough

oral opinion, and issued the order under review.

      The scope of our review of an order finding abuse or neglect

is limited.   N.J. Div. of Youth & Family Servs. v. R.D., 207 N.J.

88, 112 (2011).   We must uphold "factual findings undergirding the

trial   court's   decision   if    they    are   supported    by   'adequate,

substantial and credible evidence' on the record."             N.J. Div. of

Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting

In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div.

1993)).    Even where there are alleged errors in the judge's

evaluation of underlying facts, we "will accord deference unless


2
    A "Dodd removal" refers to the emergency removal of a child
from the home without a court order, as authorized by N.J.S.A.
9:6-8.29 of the Dodd Act, N.J.S.A. 9:6-8.21 to -8.82.


                                     3                                 A-2735-15T3
the trial court's findings went so wide of the mark that a mistake

must have been made."    Ibid. (citation omitted).

     An "abused or neglected child," is defined by N.J.S.A. 9:6-

8.21(c)(4), as a child who is less than eighteen years of age and

           whose physical, mental, or emotional condition
           has been impaired or is in imminent danger of
           becoming impaired as the result of the failure
           of his parent or guardian . . . to exercise a
           minimum degree of care (a) in supplying the
           child with adequate food, clothing, shelter,
           education, medical or surgical care though
           financially able to do so or though offered
           financial or other reasonable means to do so,
           or (b) in providing the child with proper
           supervision or guardianship, by unreasonably
           inflicting or allowing to be inflicted harm,
           or substantial risk thereof[;] . . . or by any
           other acts of a similarly serious nature
           requiring the aid of the court.

     "'Whether a parent or guardian has failed to exercise a

minimum degree of care' in protecting a child is determined on a

case-by-case basis and 'analyzed in light of the dangers and risks

associated with the situation.'"         N.J. Div. of Youth & Family

Servs. v. N.S., 412 N.J. Super. 593, 614 (App. Div. 2010) (quoting

G.S. v. Dep't of Human Servs., 157 N.J. 161, 181-82 (1999)).

"'[M]inimum degree of care' refers to conduct that is grossly or

wantonly   negligent,   but   not   necessarily   intentional."     G.S.,

supra, 157 N.J. at 178.         "[A] guardian [or parent] fails to

exercise a minimum degree of care when he or she is aware of the

dangers inherent in a situation and fails adequately to supervise

                                     4                            A-2735-15T3
the child or recklessly creates a risk of serious injury to that

child."   Id. at 181.

     This standard "implies that a person has acted with reckless

disregard for the safety of others."      Id. at 179.   Moreover, a

parent may be found to have abused or neglected a child when the

parent creates a substantial risk of harm, since a court "need not

wait to act until a child is actually irreparably impaired by

parental inattention or neglect."     In re Guardianship of D.M.H.,

161 N.J. 365, 383 (1999).    Courts have recognized that a parent's

inaction or unintentional conduct may amount to a finding of abuse

or neglect, if there is evidence that the child was injured. G.S.,

supra, 157 N.J. at 175-77.

     The mother admitted to Ms. Liriano that prior to the incident

the child "was always running around or getting into something and

she had to always watch him."   According to Ms. Liriano, the child

was hyperactive.   The mother told Ms. Liriano that she was not

directly supervising the child immediately before the fall.       The

judge determined that the mother should have known of the danger

associated with the steps from which the child had fallen.    As the

judge stated "knowing that a child is as hyper as [the child] is,

a reasonable person would understand the danger surrounding the

concrete steps."   The judge explained that the mother failed to

adequately supervise the child.

                                  5                          A-2735-15T3
     The judge also found that the mother's actions during the

child's hospitalization fell below the required degree of minimum

care.     Ms. Liriano visited the child in the hospital multiple

times, but the mother was not present.        Ms. Casanova testified

that when the mother was present in the hospital with the child,

the mother failed to properly bathe and feed her son.         The judge

further    found   that   the   mother   failed   to   provide    timely

authorization for medical procedures.      The judge explained

            Dr. Espana . . . saw [the child in the
            hospital] and there were no family members
            that were present. That during the course of
            [the child's] . . . hospitalization, there
            were times [when the mother] was there[,] but
            . . . did not soothe him when [he] had cried.
            Dr. Espana testified that it is comforting for
            a child to see [his or her] mother after coming
            out [of] surgery and it prevents the elevation
            of the child's blood pressure.

            She testified that it is standard to get the
            patient's history from the parent. However,
            [the mother] was not available in person to
            provide these details. She testified that it
            is common that parents are at their child's
            bedside [twenty-four] hours a day to care for
            their child's needs and also to provide
            consent for any additional procedures the
            child may need.

            Dr. Espana testified that [the child's]
            transfer to another facility was impeded when
            [the mother] was not present to sign the
            consent forms. It was delayed. She testified
            she was able to get a hold of [the mother] on
            the phone . . . to discuss [his] medical
            history and the incident that brought [him]
            to the hospital. She testified that, although

                                   6                             A-2735-15T3
           [the mother] answered all of her questions,
           [the mother] seemed detached and showed no
           rapport with [the child].

     We   conclude   therefore   that   there   is   sufficient   credible

evidence to support the judge's findings that the mother abused

and neglected the child by providing inadequate supervision during

the time of the fall and by her interactions with him during his

hospitalization.

     Affirmed.




                                   7                               A-2735-15T3